DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment to the claims have been entered.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6, 9, 10, 12, 13, 17 rejected under 35 U.S.C. 103 as being unpatentable over Guimbal et al (5788182).
In regards to claim 1, Guimbal discloses a mount comprising: 
a structural support member (Fig. 5 ref. 34) configured to transfer a weight of a component (ref. 5) of a rotorcraft (C1:6 discloses helicopter) to an airframe of the rotorcraft (ref. 6 “transmission support platform 6, on the upper part of the fuselage of 
a bracket directly attached to the component of the rotorcraft and configured to receive the vibrations at the first frequency (Fig. 5 ref. 38); and
an elastomer (ref. 36) fitted between and in direct contact (as best seen in Fig. 5) with both the structural support member (ref. 34) and the bracket (ref. 38) and 
configured to receive the vibrations at the first frequency and the vibrations at the second frequency (ref. 36 connected to ref. 5, gearbox and fuselage, ref. 6, able to receive vibrations from both, connected by way of one or more intermediate elements), wherein a dynamic stiffness of the elastomer produces a natural frequency of a combination of the rotorcraft component (Guimbal discloses the claimed structure and is capable of the claimed limitation),
Guimbal does not expressly disclose: the mount that attenuates noise caused by the vibrations at the first frequency by isolating the vibrations at the first frequency from reaching the airframe of the rotorcraft and the natural frequency of the combination of the rotorcraft component and the mount is separated from the second frequency by about 10 percent. It would have been obvious to one having ordinary skill in the art 

In regards to claim 4, Guimbal discloses the mount of claim 1, further comprising a rigid attachment configured to rigidly affix the structural support member to the airframe of the rotorcraft (Fig. 6 ref. 28 attached to ref. 22 and ref. 30 airframe).

In regards to claim 6, Guimbal discloses the mount of claim 1, wherein the structural support member comprises one selected from the group consisting of: a strut, a plate (ref. 34), a cylindrical shell, a tripod, and a bipod.

In regards to claim 9, Guimbal discloses the mount of claim 1, wherein a shape of the elastomer is one selected from the group consisting of: a cylinder (ref. 24), a ring, and a hemisphere. It would have been an obvious to make the shape of the elastomer one of a cylinder in order to allow improved vibration damping, as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

In regards to claim 10, Guimbal discloses the mount of claim 1, wherein the second frequency is generated by the rotors of the aircraft during forward flight (ref. 5 disclosed as gearbox, claims 1 “A suspension device providing a bidirectional antivibration suspension of a helicopter rotor on a fuselage of a helicopter”).

In regards to claim 12, Guimbal discloses the mount of claim 1, wherein the component comprises one selected from the group consisting of a gearbox (ref. 5), a compressor, an engine, an electrical motor.

In regards to claim 13, Guimbal discloses a rotorcraft comprising: 
an airframe configured to support components of the rotorcraft (claim 1 discloses “a fuselage of a helicopter”), the components comprising:
an aircraft system comprising at least one oscillating element (claim 1 helicopter rotor, ref. 5 gearbox), wherein the aircraft system is configured to produce vibrations at a first frequency based on oscillations of the at least one oscillating element (C9:13 discloses “longitudinal oscillations of the transmission gearbox 5”, accordingly the gearbox oscillates differently than the fuselage);
a rotor system comprising a plurality of rotors configured to rotate and generate thrust to propel the rotorcraft (claim 1 discloses helicopter rotor), wherein the plurality of rotors causes the rotor system to vibrate the airframe at a second frequency during rotation (C6:40 “the assembly consisting of the rotor 1, the mast 4 and the transmission gearbox 5 is attached to the structure 6 by the set of oblique bars 7a and 7b, the axes of which converge substantially on a focal point F around which the suspended assembly can oscillate”); and
a mount configured to couple the aircraft system to the airframe and to attenuate noise caused by the vibrations at the first frequency (mounting system seen in Fig. 5), the mount comprising:
Further limitations of claim 13 are of similar scope as claim 1 in and are similarly rejected using the Guimbal reference.

In regards to claim 17, Guimbal discloses the rotorcraft of claim 13, wherein the structural support member comprises one selected from the group consisting of: a strut, a plate(ref. 34), and a tripod, a bipod.

Allowable Subject Matter
Claim 7, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642